Title: To Benjamin Franklin from Jean de Neufville & fils, 10 June 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honour’d Sir!
Amsterdam the 10 Júne 1779.
The principall motive of the present is to desire Yoúr Excellency’s Kind assistance in forwarding the annexed Mercantile Letter by the first conveyance from France, it contains the arrivall of Some Vessells with ús; the Independance came to oúr adress from Virginia, which we may reckon we hope de bonne aúgúre.

It hath not been possible as yett to gett a sufficient quantity of subscribers on the papers Yoúr Excellency was so Kind to entrúst me with; every Nation múst in those things have something allowed for prejudice. Bútt we have under hand consulted what might be the best, and oúr frinds, the most fitted for this bússiness, gott the papers ready dressed for ús, which we hope to lay in short before Y.E: after having them translated; and when we will have those Sign’d we may try the subscription, and, as we hope, we will succeed to satisfaction. We expect however first Mr. Van de Capellen from Overyssell, to consúlt likewise with him again, he comes over very soon, to consúlt with ús what might be done in the American caúse, which we in particúlar will always promote the best in oúr power. & so acknowledging the favoúr yoúr E: honoúrs ús with, We Remain with all devotion, and Regard High Honour’d Sir Yoúr Excellencys most Obedient humble Servants
John DE Neufville & Son
Mr. Sayre desired ús we should forward the enclosed.
 
Addressed: A Son Excellence / Monsieur B: Franklin / Ambassadeur & Ministre Plenipotentiaire / du Congres des treize Etats unis de L’amerique / &a &a &a / a Passi
Notation: Neufville John & Son 10 June 1779.—
